t c summary opinion united_states tax_court gary k sherman and gwendolyn l sherman a k a gwen l sherman petitioners v commissioner of internal revenue respondent docket no 13052-16s filed date mitchell i horowitz and qian wang for petitioner charles v dumas iii and alissa l vanderkooi for respondent summary opinion buch judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed under 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded continued sec_7463 the decision to be entered is not reviewable by any other court and this opinion may not be treated as precedent for any other case mrs sherman is a highly accomplished businesswoman over the course of three decades she built a successful career first as a beauty consultant then a sales director and finally a national sales director for mary kay inc mary kay at the end of she retired in she began receiving retirement benefits from mary kay the question before the court is whether those benefits are subject_to self-employment_tax we hold that they are background mrs sherman began her career as a beauty consultant in the 1970s she was very successful both at selling products and at recruiting and training other consultants as a result she became a sales director and then a national sales director national sales director is the highest position in the mary kay sales force from until she retired in mrs sherman was one of a small number of national sales directors as a national sales director mrs sherman recruited and trained beauty consultants and sales directors and received a continued to the nearest dollar 2the name mary kay is used to refer to mary kay inc and related entities including the board_of directors commission from all of the wholesale purchases made by the beauty consultants and sales directors in her network mary kay offered mrs sherman an opportunity to participate in the family security program the family security program offers national sales directors a suite of benefits including normal early and disability retirement benefits life_insurance coverage and death_benefits to be eligible for full retirement benefits a national sales director either must be years old and have five years_of_service or must have worked as a national sales director for at least years to qualify for the program national sales directors must retire by the end of the year in which they turn they are also required to enter into a noncompete agreement with mary kay under the program a national sales director who elects normal retirement benefits is entitled to receive monthly payments equal to one-twelfth of her final average commission for years the final average commission is the average of the national sales director’s highest three years of commissions during her last five years_of_service mrs sherman entered into the family security program agreement in she retired at the end of and began receiving payments under the agreement in in a letter to mrs sherman dated date from the senior vice president general counsel and secretary of mary kay the payments under the family security program are described as subject_to self-employment_tax mary kay reserved the right to unilaterally amend the family security program agreement and in it did just that mary kay added section to the family security program agreement which states that t he plan is intended to be a non-qualified deferred_compensation arrangement and it is intended to meet the requirements under sec_409a of the code before mrs sherman retired both she and mr sherman worked hard to maximize her commissions at least in part to increase her payments under the family security program for most of mrs sherman’s career mr sherman occasionally lent a helping hand to his wife as she developed her mary kay business but in mr sherman retired from his career in the financial services industry to help his wife develop her business and to maximize the income during the last five years of her mary kay business mr sherman stepped in behind the scenes to help his wife with logistics financial matters and other tasks while mrs sherman spent long days on the phone or traveling to meet with the members of her sales network to conduct training events and to recruit new sales directors and beauty consultants from to both of the shermans made developing mrs sherman’s mary kay business their full-time job the purpose and effect of this joint effort was to maximize mrs sherman’s retirement benefits under the family security program during the years in issue and the shermans received dollar_figure each year under the family security program that amount was reported on forms 1099-misc miscellaneous income for and as nonemployee compensation the shermans reported the payments as other income and attached documents prepared by mr muscio an accountant who had experience addressing the unique tax concerns of national sales directors the document was titled statement re income from mary kay inc in the documents the shermans asserted that the income received from mary kay under the family security program was not subject_to self-employment_tax they describe the payments as termination_payments and detail their justification for the position that the income is not subject_to self-employment_tax in the commissioner examined the shermans’ returns for during the examination the shermans were represented by mr muscio he argued that the payments under the family security program were not deferred_compensation subject_to self-employment_tax after mr muscio and the examining agent traded correspondence the commissioner conceded that the payments under the family security program in were not self-employment_income and concluded that no additional tax was due mr sherman prepared and filed joint returns for and when mr sherman received notice that the return was being examined and that the commissioner was challenging the position that the payments under the family security program were not subject_to self-employment_tax he believed that a mistake had been made at the same time that mr sherman was trying to resolve the dispute over the returns mrs sherman’s health was declining as a result of alzheimer’s disease on date the commissioner issued a notice_of_deficiency for and the commissioner determined that the income the shermans received from mary kay was subject_to self-employment_tax and determined deficiencies of dollar_figure and dollar_figure and an accuracy related penalty under sec_6662 of dollar_figure and dollar_figure for and respectively on date the shermans filed a timely petition to this court challenging the notice_of_deficiency at the time of the petition they resided in michigan at trial the shermans argued that the payments received from mary kay are not deferred_compensation and therefore are not subject_to self-employment_tax they assert that the payments were to acquir e mrs sherman’s valuable goodwill and other assets associated with her mary kay business in the alternative the shermans argued that the payments were received in exchange for mrs sherman’s agreement not to compete with mary kay they also argued that because mrs sherman entered into the family security program agreement and began receiving payments under the program before the enactment and effective date of sec_409a and the amendment to the family security program agreement in the payments received under the family security program are grandfathered out of and not subject_to self-employment_tax at trial and in his brief the commissioner argued that the income that mrs sherman received from mary kay in and is subject_to self-employment_tax as support for this position the commissioner highlighted section of the family security program agreement as well as recent precedent from this court finding that payments from mary kay under the family security program are subject_to self-employment_tax the commissioner also argued that the shermans are bound by the amendment to the family security program agreement which stated that the payments under the program are deferred_compensation at trial neither party discussed the accuracy-related_penalties on brief the commissioner conceded the accuracy-related_penalties under sec_6662 discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving otherwise while the burden may shift to the commissioner under sec_7491 if certain conditions are met the shermans have not claimed that the burden should shift and the record in this case does not support shifting the burden the question before the court is whether the income that mrs sherman received is deferred_compensation subject_to self-employment_tax sec_1401 imposes a tax on self-employment_income self-employment_income is any income derived by an individual from any trade_or_business carried on by that individual to state it more simply to determine whether income is subject_to self-employment_tax we must determine whether the income was derived from a trade_or_business carried on by petitioner we have held that t he 3rule a 290_us_111 4peterson v commissioner tcmemo_2013_271 at aff’d in part dismissed in part 827_f3d_968 11th cir see sec_1402 5108_tc_130 self-employment_tax provisions are broadly construed in favor of treating income as earnings from self-employment in peterson v commissioner tcmemo_2013_271 we held that payments under the same family security program that is the subject of this case are subject_to self-employment_tax our ruling on the payments under the family security program was upheld by a divided court_of_appeals for the eleventh circuit although the opinion of the court_of_appeals was divided both the majority and the dissent agreed that payments under the family security program are subject_to self-employment_tax all of the material facts in this case are identical to the facts in peterson we see no reason to depart from this precedent here the parties agree that mrs sherman carried on a trade_or_business the commissioner and the shermans disagree over whether the payments under the family security program were derived from that trade_or_business to be derived from a trade_or_business income must be tied to the quantity or quality of the taxpayer’s prior labor rather than the mere fact that the taxpayer worked or works for the payor 6118_tc_138 aff’d 353_f3d_595 8th cir 7jackson v commissioner t c pincite quoting milligan v continued in peterson we found that t he mary kay distributions were ‘tied to’ the quantity and quality of mrs peterson’s prior labor the same is true here like the payments in peterson mrs sherman’s payments under the family security program were based on her average commissions over the five years prior to her retirement further the family security program agreement describes the payments as deferred_compensation and the shermans were explicitly informed by mary kay in that the payments under the family security program were deferred_compensation and subject_to self-employment_tax moreover at trial mr sherman testified that he ended his career in the financial services industry in order to help develop his wife’s mary kay business and maximize the income during the last five years suggesting that they understood that the payments were tied directly to her network’s sales during that period the shermans argue that we were wrong in peterson they contend that payments under the family security program should get the same treatment as continued commissioner 38_f3d_1094 9th cir 8peterson v commissioner at 9peterson v commissioner at termination_payments in the insurance industrydollar_figure in jackson we held that certain termination_payments in the insurance industry were not subject_to self- employment_tax the contracts governing those payments differed in one critical way termination_payments were subject_to adjustments based on declines in the agent or broker’s book of business after retirementdollar_figure mrs sherman’s payments under the family security program were fixed on the day she retired and based on work she had already preformed in jackson we remarked that in a deferred_compensation agreement t he amount ultimately to be paid to the individual is a vested property right when earned which usually cannot be cut off arbitrarily mrs sherman’s payments would be in jeopardy only if she violated the family security program agreement they were not subject_to the same risk and uncertainty as the termination_payments in jacksondollar_figure the question of whether the payments under the family security program were grandfathered under sec_409a is irrelevant sec_409a addresses the 10see eg 108_tc_130 11jackson v commissioner t c pincite 12jackson v commissioner t c pincite 13see also 86_f3d_1126 fed cir milligan v commissioner f 3d pincite treatment of a nonqualified_deferred_compensation_plan it does not address the self-employment_tax consequences of deferred_compensation conclusion we find that mrs sherman’s payments under the family security program from mary kay in and are deferred_compensation and subject_to self- employment_tax under sec_1401 consequently we sustain the deficiencies in the notice_of_deficiency the commissioner conceded the accuracy-related_penalties on brief and consequently the penalties determined in the notice are not sustained an appropriate decision will be entered
